Case: 2:19-cv-03413-SDM-EPD Doc #: 38 Filed: 09/15/20 Page: 1 of 1 PAGEID #: 212




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


James R. Graddic,

        Plaintiff,                            :     Case No. 2:19-cv-3413

       -vs-                                         Judge Sarah D. Morrison
                                                    Chief Magistrate Judge Preston Deavers
Megan J. Brennan, et al.,
                                              :
       Defendants.


                                             ORDER

       This matter is before the Court upon consideration of a Report and Recommendation

(R&R) issued by the Magistrate Judge on August 20, 2020. (ECF No. 37). In that filing, the

Magistrate Judge recommended that Plaintiff James Graddic’s entire action be dismissed without

prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). The time for

filing objections has passed, and no objections have been filed. For the reasons set forth in the

R&R, the Court hereby ADOPTS the R&R (ECF No. 37) and DISMISSES WITHOUT

PREJUDICE Plaintiff James Graddic’s Complaint in full.

       IT IS SO ORDERED.

                                                      /s/ Sarah D. Morrison
                                                      SARAH D. MORRISON
                                                      UNITED STATES DISTRICT JUDGE
